Citation Nr: 0732270	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  03-05 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for tremors of the 
hands.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel




INTRODUCTION

The appellant attended the Air Force Preparatory Academy from 
July 1997 to June 1998.  She was separated from service after 
failing to meet the medical standards for enrollment as a 
cadet in the Air Force Academy.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to an August 2001 rating decision by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Appeal to the Board was perfected.  

This case was remanded by the Board in February 2004 to 
comply with the duty to notify and assist a claimant.  The 
issue of entitlement to service connection for tremors of 
either hand is addressed in the REMAND portion of the 
decision below, and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDING OF FACT

The veteran does not have a diagnosed acquired psychiatric 
disorder.  


CONCLUSION OF LAW

The criteria for service connection for an acquired 
psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

The veteran contends that she experiences depression as a 
consequence of taking a chemical test for breathing lung 
capacity, her subsequent failure of the test, and ultimately, 
her expulsion from the Air Force Preparatory Academy.  More 
specifically, statement in support of claim received March 
2000, the veteran asserts that she was traumatized by the 
method in which she was discharged such that she went into 
seclusion with fits of depression, which hindered her 
everyday functioning and family interaction.  The veteran 
contends that all of her dreams and goals were shattered and 
that, after her discharge, she suffered from frayed nerves, 
recurring nightmares, and a significant decrease in her level 
of confidence.  

The veteran's service medical records are devoid of reference 
to complaint of, or treatment for, any psychiatric problems.  
In an April 1997 Department of Defense (DOD) Medical 
Examination Review Board reports of medical history and 
examination, the veteran denied depression, excessive worry 
or nervousness, anxiety, any mental condition or illness, or 
frequent trouble sleeping.  A clinical evaluation of her 
psychiatric functioning was normal and the veteran denied 
personal or familiar history of psychosis.  There is no 
discharge examination of record.  

The post-service medical evidence does not contain any record 
of psychological treatment.  Records from Louisiana State 
University Medical Center Hospital reflect that the veteran 
denied feeling stressed or depressed during a May 1999 
outpatient neurology visit.   

The veteran underwent a VA compensation and pension (C&P) 
mental disorders examination in March 2002.  A detailed 
review and discussion of the veteran's claims folder was 
conducted by the VA examiner, to include the veteran's 
statements in support of claim and the medical evidence of 
record.  In pertinent part, the examiner noted that there 
were no notes documenting past treatment either at a VA 
Medical Center (VAMC) or at an outpatient facility.  The 
veteran denied having had any significant disciplinary or 
mental problems in service.  As for psychological problems, 
she reported that the tremors affect her self-confidence and 
also reported that she has dreams once a month, the dreams 
started six months after her discharge and center around the 
military, and the dreams end in rejection mode, where someone 
is asking her why she is there.  As for her emotional status, 
the veteran claimed to occasionally experience ambivalence, 
blandness, loneliness, disappointment, and frustration, as 
well as contentment, happiness and friendliness.  She denied 
grandiosity and persecution and described herself as having 
adequate energy and positive motivation, a good appetite, 
good sleep, and a good sex drive.  She denied having had any 
past or present feelings/intentions to harm herself or 
others.  

The March 2002 VA examiner administered the Minnesota 
Multiphasic Personality Inventory 2 (MMPI2) and the Millon 
Clinical Multiaxial Inventory II (MCMI2).  The pattern of the 
veteran's responses to the MMPI2 test suggested that she 
answered in a consistent and forthright manner and there was 
no acute psychopathology indicated.  The pattern of the 
veteran's responses to the MCMI2 test suggested no acute 
psychopathology superimposed on a compulsive personality 
style.  The examiner opined that, based on the results of the 
entire March 2002 VA mental disorders examination, the 
veteran did not have an acute mental disorder or problem, but 
was diagnosed with an Axis II compulsive personality 
disorder.  The VA examiner indicated that the diagnosis of 
Axis II compulsive personality disorder might reflect the 
status of an "over achiever" or well-performing college 
student and the psychological testing revealed as much.  The 
VA examiner also reported that the history suggested no 
previous psychiatric or mental problems, examinations or 
treatment.  In pertinent part, the examiner considered a 
provisional Axis I diagnostic impression of possible adverse 
effects of medication, not otherwise specified, otherwise no 
diagnosis.  

The veteran underwent another VA C&P mental disorders 
examination in July 2005, at which time her claims folder was 
reviewed.  The examiner reported that it was somewhat 
difficult to understand her so-called "chief complaint," 
which was disappointment and frustration completing her 
military service, which was interrupted on medical grounds.  
Psychiatric examination revealed that the veteran had a 
higher than normal intelligence.  The examiner reported that 
mental examination of the veteran was normal, as she had good 
contact with outside reality, her mental functioning was 
good, her stream of psychomotor activity was normal, and she 
was able to express herself clearly.  The examiner noted that 
he did not think the unpleasantness of the veteran's memory 
regarding the chemical test for breathing lung capacity and 
the disappointment in her broken military career was really 
causing any diagnosable mental condition.  In pertinent part, 
the veteran was diagnosed with normal mental status 
examination and the examiner reported that he did not think 
the veteran satisfied the criteria of psychiatric diagnosis.  

The evidence of record does not support the veteran's claim 
for entitlement to service connection for an acquired 
psychiatric disorder.  Under 38 C.F.R. § 3.303, the veteran 
must have a current disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992) (establishing service connection 
requires evidence of a relationship between a current 
disability and events in service or an injury or disease 
incurred therein).  There is no evidence of record to 
indicate that the veteran has been diagnosed with an acquired 
psychiatric disability.  The March 2002 and July 2005 VA C&P 
mental disorders examination reports are negative for Axis I 
diagnoses of a psychiatric disorder.  The diagnosed Axis II 
personality disorder is not a disability for VA disability 
compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2007).  

Because the competent medical evidence shows that the veteran 
does not currently have an acquired psychiatric disability, 
the Board finds that a preponderance of the evidence is 
against the veteran's claim, and the claim must be denied.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Proper 
notice must also ask the claimant to provide any evidence in 
his or her possession that pertains to the claim.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Prior to the issuance of the rating decision that is the 
subject of this appeal, in letters dated in March 2001, 
September 2004, and February 2005, the veteran was informed 
of the necessary evidence to substantiate a claim for service 
connection; that the RO would assist her in obtaining 
additional information and evidence; and of the 
responsibilities on both her part and VA's in developing the 
claim.  Pursuant to the February 2004 remand instructions, in 
September 2004 and February 2005 letters, VA informed the 
veteran of the need to send any evidence in her possession 
that pertains to the claim.  As such, VA fulfilled its 
notification duties.  Quartuccio, 16 Vet. App. at 187.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, because the claim for service connection for 
a psychiatric disorder is being denied, and no effective date 
or rating percentage will be assigned, the Board finds that 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess, supra.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  This duty has also been met, as the 
veteran's service medical and private treatment records were 
obtained and she was given several appropriate VA 
examinations in connection with her claim.  The record does 
not suggest the existence of additional, pertinent evidence 
that has not been obtained.  For the reasons set forth above, 
the Board finds that no further notification or assistance is 
necessary, and deciding the appeal is not prejudicial to the 
veteran.


ORDER

Service connection for an acquired psychiatric disorder is 
denied.  


REMAND

In February 2004, the Board remanded the veteran's claim for 
service connection for tremors of the hands for additional 
notice and development.  Pursuant to Stegall v. West, 11 Vet. 
App. 268 (1998), a remand by the Court or the Board confers 
on the claimant the right to compliance with the remand 
orders as a matter of law.  

In pertinent part, the RO was instructed to schedule the 
veteran for a VA examination by an appropriate specialist to 
determine the etiology of her tremor disorder of the hands.  
The examiner was specifically asked to (1) determine the 
correct diagnosis for any tremors of the hand disorder; (2) 
determine the etiology and probable date of onset of any 
tremor disorder; and (3) opine as to whether the record 
establishes that it is as least as likely as not that any 
currently-diagnosed tremor disorder began while the veteran 
was in service or was causally related to any incident in 
service.  The Board acknowledges that the last instruction 
was found under the instructions pertaining to the veteran's 
acquired psychiatric disability claim rather than the 
instructions pertaining to the tremor disorder.  Although the 
veteran's tremor disorder was discussed during the July 2005 
VA C&P mental disorders examination, the VA examiner did not 
adequately address the questions posed in the February 2004 
remand instructions.  

The veteran is hereby notified that it is her responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failing to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007).  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements for appellant to be 
afforded an examination by an appropriate 
specialist to determine the etiology of 
her tremor disorder of the hands.  The 
claims folder should be available for 
review and, after reviewing pertinent 
information and eliciting a detailed 
history from the appellant regarding 
pertinent symptoms during service and 
after her release from service, the 
examiner should offer opinions regarding 
the relationship between the appellant's 
current complaints and active service.  
Specifically, the examiner is requested 
to express opinions as to the following 
questions:

(a) What is the correct diagnosis for any 
tremors of the hand disorder?

(b) What is the etiology and probable 
date of onset of any tremor disorder of 
the  hands?

(c) Is it at least as likely as not 
(i.e., probability of 50 percent or more) 
that any currently-diagnosed acquired 
tremor disorder of the hands began while 
the appellant was in service or is 
causally related to any incident of such 
service?

2.  Thereafter, readjudicate the issue of 
entitlement to service connection for 
tremor disorder of the hands.  If the 
benefit sought remains denied, the 
appellant and her representative should 
be provided with a supplemental statement 
of the case, and should be afforded an 
opportunity to respond before the case is 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).


______________________________________________
JEFFREY PARKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


